DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 15th 2021.  These drawings are accepted.

	Claims Status:
	Claims 1-2, 4-6 and 8 are pending.
	Claims 3 and 7 are cancelled.
	Claims 1-2, 4-6 and 8 are amended.
	Claims 1-2, 4-6 and 8 are being examined as follow:

Claim Objections
Claims 1-2, 4-6 and 8 are objected to because of the following informalities:  
In claim 1, the term “being” in line 6, 11, 14 and 21 should change to “is”.
In claims 5-6 and 8, the term “cooper” should change to “copper”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stepped portion" in line 4.  There is insufficient antecedent basis for this limitation, and it is unclear whether the “stepped portion” is “stepped part”. Clarification is required. For examination purposes, It is assumed that there is typing error and such limitation is meant to be “stepped part”.
	Claim 8 is rejected for dependence one or more of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sanders (US8089025B2 newly cited).
Regarding claim 1, Sander discloses a plasma torch (plasma arc torch 100, fig.1) comprising: 
a cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), wherein the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) includes: a central air outlet (refer to “central air outlet” annotated in fig.1) formed in one end portion of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) in an axial direction (refer to “axial direction” annotated in fig.1) thereof, and one or more peripheral radial air outlets (refer to “radial air outlets with radial direction” annotated in fig.1) formed in a radial direction (refer to “redial air outlet with radial direction” annotated in fig.1) from the central air outlet (refer to “central air outlet” annotated in fig.1); 
a cathode conduit (refer to “cathode conduit” annotated in fig.1) disposed around the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), the cathode conduit (refer to “cathode conduit” annotated in fig.1) be being spaced apart from an outer circumferential surface of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), wherein one end portion of the cathode conduit (refer to “cathode conduit” annotated in fig.1) is towards the one end portion of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), the cathode conduit (refer to “cathode conduit” annotated in fig.1) comprises: an inner space part (refer to “inner space part” annotated in fig.1) formed at the other end portion of the cathode conduit (refer to “cathode conduit” annotated in fig.1) opposite to the one end portion thereof, and the other end portion of the cooling conduit (refer to “cathode conduit” annotated in fig.1) opposite to the one end portion thereof is inserted into the inner space part (refer to “inner space part” annotated in fig.1); 
a first insulator (refer to “first insulator” annotated in fig.1) disposed around the cathode conduit (refer to “cathode conduit” annotated in fig.1), the insulator (refer to “first insulator” annotated in fig.1) being in contact with an outer circumferential surface of the cathode conduit (refer to “cathode conduit” annotated in fig.1); 
an anode conduit (refer to “anode conduit” annotated in fig.1) disposed around the insulator (refer to “first insulator” annotated in fig.1), the anode conduit (refer to “anode conduit” annotated in fig.1) being in contact with an outer circumferential surface of the insulator (refer to “first insulator” annotated in fig.1); 
an electrode element (nozzle 115, fig.1) coupled the one end portion of the cathode conduit (refer to “cathode conduit” annotated in fig.1), the electrode (nozzle 115, fig.1)) having an inner bottom surface (refer to “inner bottom surface” annotated in fig.1) in contact with the one end portion of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), wherein the central air outlet (refer to “central air outlet” annotated in fig.1) of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) is open toward the inner bottom surface (refer to “inner bottom surface” annotated in fig.1);
shield 120, fig.1) coupled one end portion of the anode conduit (refer to “anode conduit” annotated in fig.1), the nozzle (shield 120, fig.1) covering the electrode element (nozzle 115, fig.1) and being spaced apart from the electrode element (nozzle 115, fig.1); and 
a spring (spring 160 in fig.1) disposed in the inner space part (refer to “inner space part” annotated in fig.1) of the cathode conduit (refer to “cathode conduit” annotated in fig.1), and a second insulator (refer to “second insulator” annotated in fig.1) disposed between the spring and the other end portion of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1), wherein the Page 3 of 12Application No. 17/068,141Attorney Docket No.: SDH0001USResponse dated: November 15, 2021Reply to Non-Final Office Action of: August 25, 2021cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) is elastically biased towards the electrode element (nozzle 115, fig.1) by the spring (spring 160 in fig.1) (refer to the figures below).

    PNG
    media_image1.png
    555
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    902
    media_image2.png
    Greyscale


Regarding claim 2, Sanders discloses wherein the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) comprises: a first part having a first diameter and the one end portion of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1); and a second part having a second diameter larger than the first diameter, wherein the cathode conduit (refer to “cathode conduit” annotated in fig.1) is spaced apart from the outer circumferential surface of the second part further than the first part thereof (refer to the annotated figure below).

    PNG
    media_image3.png
    555
    905
    media_image3.png
    Greyscale


Regarding claim 4, Sanders discloses wherein the cathode (refer to “cathode conduit” annotated in fig.1) conduit comprises: a stepped part (refer to “stepped part/portion” in annotated fig.1) formed on an inner circumferential surface (refer to “inner circumferential surface” annotated in Zoom in fig.1) thereof, and the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) comprises: a flange (refer to “flange” annotated in Zoom in annotated fig.1) formed on an outer circumferential surface (refer to “outer circumferential surface” annotated in Zoom in fig.1) thereof, and 
wherein the stepped portion (refer to “stepped part/portion” in annotated fig.1) is configured to restrict a movement of the cooling conduit (cooling gas channel 165A-D, swirl ring 125, and “cooling path/channel” annotated in fig.1) towards the spring (spring 160 and annotated in Zoom in fig.1) by the flange (refer to “flange” annotated in Zoom in annotated fig.1).

    PNG
    media_image4.png
    509
    559
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US8089025B2 newly cited).
Regarding claim 5, Sanders discloses electrode element (nozzle 115, fig.1) and nozzle (shield 120, fig.1) can made out of copper (refer to Paragraph [63] and [70]),
Sanders does not explicitly disclose that the cooling conduit is made of a copper (Cu) material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sanders invention with the cooling conduit is made of a copper (Cu) material, since, the electrode element and the nozzle form part of the cooling conduit and they are also made out of copper, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Regarding claim 6, Sanders discloses electrode element (nozzle 115, fig.1) and nozzle (shield 120, fig.1) can made out of copper (refer to Paragraph [63] and [70]).
Sanders does not explicitly disclose that the cooling conduit is made of a copper (Cu) material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sanders invention with the cooling conduit is made of a copper (Cu) material, since, the electrode element and the nozzle form part of the cooling conduit and they are also made out of copper, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Regarding claim 8, Sanders discloses electrode element (nozzle 115, fig.1) and nozzle (shield 120, fig.1) can be made out of copper (refer to Paragraph [63] and [70]).
Sanders does not explicitly disclose that the cooling conduit is made of a copper (Cu) material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sanders invention with the cooling conduit is made of a copper (Cu) material, since, the electrode element and the nozzle form part of the cooling conduit and they are also made out of copper, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Claims 1 and 5 are also rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Fig.1 (newly cited), in view of MacKenzie et al (US6852944B2 newly cited).
Regarding claim 1, Applicant admitted Prior art fig.1 discloses a plasma torch (plasma arc torch fig.1) comprising: 
a cooling conduit (cooling conduit 11, fig.1), wherein the cooling conduit (cooling conduit 11, fig.1) includes: a central air outlet (refer to “central air outlet” annotated in fig.1) formed in one end portion of the cooling conduit (cooling conduit 11, fig.1) in an axial direction (refer to “axial direction” annotated in fig.1) thereof, and one or more peripheral radial air outlets (refer to “radial air outlets with radial direction” annotated in fig.1) formed in a radial direction (refer to “redial air outlet with radial direction” annotated in fig.1) from the central air outlet (refer to “central air outlet” annotated in fig.1); 
a cathode conduit (cathode conduit 12, fig.1) disposed around the cooling conduit (cooling conduit 11, fig.1), the cathode conduit (cathode conduit 12, fig.1) be being spaced apart from an outer circumferential surface of the cooling conduit (cooling conduit 11, fig.1), wherein one end portion of the cathode conduit (cathode conduit 12, fig.1) is towards the one end portion of the cooling conduit (cooling conduit 11, fig.1), the cathode conduit (cathode conduit 12, fig.1) comprises: an inner space part (refer to “inner space part” annotated in fig.1) formed at the other end portion of the cathode conduit (cathode conduit 12, fig.1) opposite to the one end portion thereof, and the other end portion of the cooling conduit (cathode conduit 12, fig.1) opposite to the one end portion thereof is inserted into the inner space part (refer to “inner space part” annotated in fig.1); 
a first insulator (insulator 33, fig.1) disposed around the cathode conduit (cathode conduit 12, fig.1), the insulator (insulator 33, fig.1) being in contact with an outer circumferential surface of the cathode conduit (cathode conduit 12, fig.1); 
anode conduit 14, fig.1) disposed around the insulator (insulator 33, fig.1), the anode conduit (anode conduit 14, fig.1) being in contact with an outer circumferential surface of the insulator (insulator 33, fig.1); 
an electrode element (electrode element 15, fig.1) coupled the one end portion of the cathode conduit (cathode conduit 12, fig.1), the electrode (electrode element 15, fig.1) having an inner bottom surface (refer to “inner bottom surface” annotated in fig.1) in contact with the one end portion of the cooling conduit (cooling conduit 11, fig.1), wherein the central air outlet (refer to “central air outlet” annotated in fig.1) of the cooling conduit (cooling conduit 11, fig.1) is open toward the inner bottom surface (refer to “inner bottom surface” annotated in fig.1);
a nozzle (nozzle 16, fig.1) coupled one end portion of the anode conduit (anode conduit 14, fig.1), the nozzle (nozzle 16, fig.1) covering the electrode element (electrode element 15, fig.1) and being spaced apart from the electrode element (electrode element 15, fig.1).

    PNG
    media_image5.png
    622
    758
    media_image5.png
    Greyscale

Applicant admitted Prior art fig.1 does not discloses a spring disposed in the inner space part of the cathode conduit, and a second insulator disposed between the spring and the other end portion of the cooling conduit, wherein the cooling conduit is elastically biased towards the electrode element by the spring.
MacKenzie discloses a spring (coil spring 290, fig.8-10) disposed in the inner space part (inner conduit 24, fig.2) of the cathode conduit (cathode 220, fig.8-10), and a second insulator (ball 300, fig.8-10) disposed between the spring (coil spring 290, fig.8-10) and the other end portion of the cooling conduit (coolant tube 230, fig.8-10), wherein the cooling conduit (coolant tube 230, fig.8-10) is elastically biased towards the electrode element (electrode element 240, fig.8-10) by the spring (coil spring 290, fig.8-10).

    PNG
    media_image6.png
    535
    840
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applicant admitted prior art fig.1 with a spring disposed in the inner space part of the cathode conduit, and a second insulator refer to Col 5, line 54-56 cited: “…The spring biasing force helps maintain a constant coolant flow path from the coolant tube 30 to the electrode portion 80 during operation of the torch…”).

Regarding claim 5, the modification of Applicant admitted prior art fig.1 and McKenzie discloses substantially all features set forth in claim 1, Applicant admitted prior art fig.1 or McKenzie does not disclose wherein the cooling conduit is made of a copper (Cu) material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Applicant admitted prior art fig.1 with the cooling conduit is made of a copper (Cu) material, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Claims 2, 4, 6 and 8 are also rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Fig.1 (newly cited reference), in view of MacKenzie et al (US6852944B2 newly cited) and further in view of Severance, Jr (US5906758 newly cited).
Regarding claim 2, the modification of Applicant admitted prior art fig.1 and McKenzie discloses substantially all features set forth in claim 1, Applicant admitted prior art fig.1 further discloses the cooling conduit (cooling conduit 11, fig.1) comprises: a first part having a first diameter (refer to “first part with first diameter” annotated in fig.1) and the one end portion of the cooling conduit (cooling conduit 11, fig.1); and a second part having a second diameter (refer to “second part with second diameter” annotated in fig.1) larger than the first diameter (refer to “first part with first diameter” annotated in fig.1), wherein the cathode conduit (cathode conduit 12, fig.1) is spaced apart from the outer circumferential surface of the second part (refer to “second part with second diameter” annotated in fig.1). 

    PNG
    media_image7.png
    622
    758
    media_image7.png
    Greyscale

However, Applicant admitted prior art fig.1 or McKenzie does not disclose wherein the cathode conduit is spaced apart from the outer circumferential surface of the second part further than the first part thereof.
Severance discloses wherein the cathode conduit (electrode holder 18, fig.1 and 2) is spaced apart from the outer circumferential surface of the second part (elongate tubular brass bore 16 that annotated with “second part”, fig.1 and 2) further than the first part (elongate tubular brass bore 16 that annotated with “first part”, fig.1 and 2) thereof.

    PNG
    media_image8.png
    967
    826
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    836
    394
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Applicant admitted prior art fig.1 with wherein the cathode conduit is spaced apart from the outer circumferential surface of the second part further than the first part thereof, as taught by Severance, in order to provide an improved plasma arc torch (refer to col 1, line 16-17 cited: “…It is an object of the present invention to provide an improved plasma arc torch of the described type, and wherein the nozzle is supported directly by the torch body so as to be accurately located, both concentrically and longitudinally with respect to the other torch components…”).

Regarding claim 4, the modification of applicant admitted prior art fig.1, McKenzie and Severance discloses substantially all features set forth in claim 2, applicant admitted prior art fig.1 or Severance does not disclose wherein the cathode conduit comprises: a stepped part formed on an inner circumferential surface thereof, and the cooling conduit comprises: a flange formed on an outer circumferential surface thereof, and wherein the stepped portion is configured to restrict a movement of the cooling conduit towards the spring by the flange.
McKenzie further discloses wherein the cathode conduit (cathode 20, fig.2) comprises: a stepped part (internal annular ring 36, fig.2) formed on an inner circumferential surface thereof, and the cooling conduit (coolant tube 30, fig.2) comprises: a flange (external annular ring 82, fig.2) formed on an outer circumferential surface thereof, and wherein the stepped portion (internal annular ring 36, fig.2) is configured to restrict a movement of the cooling conduit (coolant tube 30, fig.2) towards the spring (coil spring 90, fig.2) by the flange (external annular ring 82, fig.2) (refer to fig.3 for detail how the internal annular ring 36 configured to restrict a movement of the coolant tube 30).

    PNG
    media_image10.png
    644
    791
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Applicant admitted prior art fig.1 with wherein the cathode conduit comprises: a stepped part formed on an inner circumferential surface thereof, and the cooling conduit comprises: a flange formed on an outer circumferential surface thereof, and wherein the stepped portion is configured to restrict a movement of the cooling conduit towards the spring by the flange, as taught by McKenzie, in order to help maintain a constant coolant flow path from the cooling conduit to the electrode portion (refer to Col 5, line 54-56 cited: “…The spring biasing force helps maintain a constant coolant flow path from the coolant tube 30 to the electrode portion 80 during operation of the torch…”).

Regarding claim 6, the modification of applicant admitted prior art fig.1, McKenzie and Severance discloses substantially all features set forth in claim 2, Applicant admitted prior art fig.1, McKenzie or Severance does not disclose wherein the cooling conduit is made of a copper (Cu) material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Applicant admitted prior art fig.1 with the cooling conduit is made of a copper (Cu) material, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Regarding claim 8, the modification of applicant admitted prior art fig.1, McKenzie and Severance discloses substantially all features set forth in claim 4, Applicant admitted prior art fig.1, McKenzie or Severance does not disclose wherein the cooling conduit is made of a copper (Cu) material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Applicant admitted prior art fig.1 with the cooling conduit is made of a copper (Cu) material, as it is well known within one of ordinary skill in the art that copper is excellent heat conductor and would increase the cooling effect of any cooling conduit or surface.

Response to Amendment
With respect to the Drawing Objection: the applicant’s new drawing filed on November 15th 2021 that overcame the Drawing objection in the previous office action.
With respect to the Specification Objection: the applicant’s amendment filed on November 15th 2021 that overcame the Specification objection in the previous office action. 
With respect to the Claim Objection: the applicant’s amendment filed on November 15th 2021 that only overcame some of the Claim Objection in the previous office action. However, the claim objection on claims 5-6 and 8 is still remain and new claim objection issue also raised by the newly amended claims.
With respect to the Rejection 112b: the applicant’s amendment filed on November 15th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claims have raised another issue of 112b Rejection.
Response to Argument
Applicant's arguments filed November 15th 2021 have been fully considered.
Regarding applicant’s argument on the 102/103 rejection on claim 1 in Remark, page 8/12-11/12.
The examiner's response: applicant’s arguments above have been considered but are moot because the arguments do not apply to the newly cited references being used in the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandt et al US7019255B2 discloses a plasma arc torch with coolant tube.
Freeman et al US5756959 discloses a plasma arc torch  with coolant tube within an interior of an electrode.
Broberg US4940877 discloses a plasma arc torch  with coolant tube within an interior of an electrode with spring.
Cook et al US6403915B1 discloses a plasma arc torch  with coolant tube within an interior of an electrode with spring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 29, 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763